DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a film capacitor having a rectangular prism main body in which first side faces oppose each other having external electrodes disposed there upon and second side faces oppose each other in a first direction. First and second metal films, each having a plurality of first and second slits creating a plurality of film segments, face one another in a stacking direction with a dielectric layer disposed between the two metal film layers. The first slits are contiguous with a margin portion of the dielectric layer and forming a first angle Θ1 to the second side face, and the second slits form a second angle Θ2 to the first side face. The first and second slits are connected to one another at a contact point. A first end of the first slit belonging to a first pair of slits that are connected at the contact point is aligned with a second end of a second slit corresponding to a pair of slits that are adjacent to the first pair of slits.  The value of tan (Θ1) is within a range of 0.15 to 0.35. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Alloawance.”




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2017/159672A1				Figure 9

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848